Comstock, J.
(dissenting).- — When this cause was remanded to -the lower court, the record showed a general verdict in favor of appellee and answers to interrogatories which the Appellate Court had held were not inconsistent therewith. By the reversal, the judgment was vacated. In effect, the motion non obstante was overruled. Appellant’s motion for a new trial was still pending. Upon that motion, in the opinion of the writer, the appellant was entitled to a ruling.
Wiley, J., concurs in dissenting opinion.